     Case 2:20-cv-09607-DSF-JC Document 16 Filed 12/29/20 Page 1 of 2 Page ID #:74



 1
                                                                                JS-6
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   PHILLIP WALKER,                           Case No.: 2:20-cv-09607-DSF-JC
13               Plaintiff,                    Hon. Dale S. Fischer
14       v.
15                                             ORDER FOR DISMISSAL WITH
     ST. PAUL FIRE AND MARINE                  PREJUDICE
     INSURANCE COMPANY, a
16   Connecticut Corporation; and DOES 1-10,
17                                             Action Filed: October 20, 2020
                 Defendants.                   Trial Date: Not on Calendar
18

19
20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-09607-DSF-JC Document 16 Filed 12/29/20 Page 2 of 2 Page ID #:75



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:

 4         Plaintiff Phillip Walker’s (“Plaintiff”) action against Defendant St. Paul Fire and
 5   Marine Insurance Company (“Defendant”) is dismissed with prejudice. Each party will
 6   be responsible for their own fees and costs.
 7

 8
           IT IS SO ORDERED.
 9
     DATED: December 29, 2020
10
                                             Honorable Dale S. Fischer
11                                           UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
